865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary W. HENDRICKS, on behalf of himself and all otherssimilarly situated, Plaintiff-Appellant,andEdward Figgs;  Larry J. Wilkinson;  Jeff Brown;  ClarenceMoore;  Jerry Holloway;  David Krell;  Arthur McNeil;Robert Peck;  Lewis Prout;  Robert Peace;  Earl Combs;Anthony Ogburn;  George Stepney;  James McKnight;  GaryAnderson;  Gregory Moore;  Timothy Gorham-Bey;  GeorgeDemby;  Lamont Bolling;  Tyrone Pinkett;  Michael Davis;William Graham;  Dale Ray;  Robert G. Kirby;  James Stukes;Anthony Morris;  Carole Nightengale;  Ronald S. Quickley;Daniel Madrow;  Leander Lemon;  Albert Kalata;  GarryRudisell;  Monte Smith;  William Jones, Plaintiffs,v.Lieutenant PAPA;  Captain Rathel;  Captain Cunningham;Wayne B. Winebrenner, Warden, in their individualand official capacities, Defendants-Appellees.
No. 88-6052.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 28, 1988.Decided:  Dec. 15, 1988.

Gary W. Hendricks, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber (Office of the Attorney General), for appellees.
Before DONALD RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gary W. Hendricks* appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hendricks v. Papa, C/A No. 88-598-HM (D.Md. June 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although we note that two other plaintiffs below filed informal briefs, this Court's jurisdiction in pro se cases is limited to consideration of the claims of parties who actually sign the notice of appeal.   Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980)